By the Court.
This is an appeal from a decree of a probate court dismissing a petition to vacate decrees dated June 13, 1925, and January 20, 1926. No evidence was reported and no finding of fact was made by the probate judge. The only possible question open is whether the decree could properly have been entered on the pleadings. Brogna v. Commissioner of Banks, 248 Mass. 241, 243. Manifestly such decree rightly could have been entered. It is too plain for discussion that there is no error of law in the entry of the decree here appealed from.

Decree affirmed.